—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Nassau County (McCaffrey, J.), dated March 7, 1991, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
Contrary to the conclusions of the Supreme Court, we find that the plaintiff has failed to meet her burden of establishing a prima facie case of serious injury as defined in Insurance Law § 5102 (d) (see, Oswald v Ospina, 187 AD2d 570; Zaffuto v Martorano, 161 AD2d 639). The plaintiff lost only one day of work as a result of the injuries she sustained in the accident. Although she complained of headaches and back pain, these subjective complaints were insufficient to defeat the defendants’ motion. Moreover, since the physician’s report she submitted was unsworn and thus inadmissible (see, Pagano v Kingsbury, 182 AD2d 268), and the "affirmation” submitted by that physician was unsigned, there exists no objective medical documentation in the record to support the plaintiff’s claim that she suffered a "serious injury” (see, Oswald v Ospina, supra). Bracken, J. P., Miller, Lawrence, Copertino and Santucci, JJ., concur.